DRUMMOND, District Judge.
The only question is as to the true construction of the last clause of the 26th section of the bankrupt law. This judgment was recovered for a tort, but it is still a debt, because it has passed into judgment. It is clear that the bankrupt law intends to discharge the debtor from debts or judgments obtained for a tort, as well as on simple contracts. Otherwise it would have placed them among the exceptions in the section.
There is no distinction between an arrest on mesne and final process. To be sure, before judgment, this claim is, as it were, in fieri, and after judgment it becomes res ad-judicata; but so far as arrest is concerned the intent and object of this clause in the bankrupt law are the same.
The fact that an application has been made to the state court cannot be considered as final and binding. The main point is whether this law is paramount, and whether it is the duty of this court to see that a suitor within its jurisdiction is protected in the manner contemplated by law. This law gives exclusive jurisdiction to this court, and declares in what manner proceedings shall be instituted and continued. It was obviously the object of the law to bring the bankrupt at all times within the control and disposition of this court, and the state courts cannot have control over the bankrupt in a manner different from that authorized by the law itself.
Debtor discharged.
See In re Book [Case No. 1,637], and Comstock v. Grout, 17 Vt. 512.